220 F.3d 522 (7th Cir. 2000)
4901 Corporation, an Illinois corporation,  d/b/a Pure Gold and Dollounge, Incorporated,  an Illinois corporation, d/b/a Dollounge, Plaintiffs-Appellants,v.Town of Cicero, an Illinois municipal corporation, Defendant-Appellee.
No. 99-1836
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 4, 1999
Decided July 17, 2000

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 98 C 326--Charles R. Norgle, Sr., Judge.[Copyrighted Material Omitted]
Before Manion, Kanne, and Evans, Circuit Judges.
Manion, Circuit Judge.


1
The 4901 Corporation and  Dollounge, Inc., ("Bars") are striptease bars in  Cicero, Illinois. The Bars and Cicero agreed in  1997 to settle a state court action where the  Bars had challenged Cicero's repeal of a  provision of its municipal code providing for  late night liquor licenses. Within a year the  Bars sued Cicero again, this time in federal  court, challenging their duty to comply with  Cicero's Adult Use Ordinance--another part of the  town's licensing mechanism for striptease bars--  which seemed to be a part of the 1997 settlement  agreement. The district court ultimately found  that res judicata barred the Bars' federal  lawsuit and entered judgment in favor of Cicero.  Although the Bars' arguments about the settlement  agreement are waived and their challenge to the  Adult Use Ordinance is barred by res judicata, we  dismiss the appeal because we lack jurisdiction  to consider the Bars' claims under the Rooker-  Feldman doctrine.

I.  Background

2
For at least the last few years, the Bars had  been providing nude or semi-nude female dancing  in Cicero and had been staying open until 6:00  a.m., pursuant to a Cicero Class A/F liquor  license. A "Class A" liquor license allows  taverns to serve liquor until 2:00 a.m.; a "Class  F" (late hour) liquor/entertainment license  allowed taverns to serve liquor and provide  entertainment until 6:00 a.m. (Cicero asserts  that the "entertainment" aspect of that provision  never did cover nude dancing, so to speak.)  Cicero also has a more generic "entertainment"  license provision (Section 5-9) for what the Bars  call "non-adult" entertainment, and it has an  "Adult Use Ordinance" for erotic entertainment  (called "adult uses"). This ordinance requires  businesses offering erotic entertainment to  obtain licenses, and it requires their employees  to wear at least minimal clothing. The employees  also must refrain from exposing certain body  parts and from engaging in certain sexual acts.  These three provisions are how Cicero has  regulated nude dancing.


3
When the Bars applied to renew their A/F liquor  licenses at the end of 1996, Cicero advised them  that it had repealed the provision of its Liquor  Control Ordinance allowing F licenses. It also  told them that, for the first time, they would  have to obtain Entertainment Licenses under  Section 5-9. The Bars responded by filing an  action in state court in January 1997,  challenging on numerous grounds the repeal of the  Class F liquor license provision. They alleged  that the repeal of this provision deprived them  of due process and the equal protection of the  laws under both the Illinois and United States  Constitutions and that it violated their rights  to freedom of expression under the First  Amendment to the federal constitution. They also  alleged that the repeal of the F license  provision violated Illinois' Liquor Control and  Administrative Procedures Acts as well as the  common law. The Bars did not challenge Cicero's  Adult Use Ordinance, although it is clear from  their state court complaint that they were fully  aware of this ordinance


4
Plaintiff is likely to succeed on the merits in  that Plaintiff has a vested and inalienable right  guaranteed by the First Amendment to the United  States Constitution to offer or provide  entertainment to its patrons upon its premises as  long as the entertainment falls within the realm  of protected expressive conduct. Plaintiff  employs female dancers whose performances fall  within the lawful parameters of Section 22-301 of  the Code [Cicero's Adult Use Ordinance].


5
State complaint, para.25 (emphasis added). As  part of their relief, the Bars requested that the  state court declare that they have "a vested and  inalienable [First Amendment] right to offer and  provide lawful entertainment upon [their]  premises as long as the entertainment falls  within the realm of protected expressive  conduct".


6
The Bars and Cicero agreed to settle the state  action in March 1997. The settlement agreement  provided that "upon the completion of a Town of  Cicero Application For Business License with the  attached Statement and the payment of the  requisite application and license fees, the Town  of Cicero shall issue to the [Bars] Entertainment  Licenses as defined in Cicero Municipal Code  Section 5-9." (Emphasis added.) The "attached  statement" to the agreement pertained exclusively  to the Adult Use Ordinance, and in three similar  paragraphs labeled "Food And Drink Service,"  "Table And Personal Dancing," and "Stage  Dancing," expressly referred to that ordinance  and summarized its requirements. For example, the  first paragraph provided

1.  Food And Drink Service

7
The women and  men serving cocktails and other food and drinks  shall be clad in the outfits described in the  attached pictures and such clothing shall cover  the specified anatomical areas specified in the  Town of Cicero Adult Use Ordinance Sections 22-  301 and 22-303 attached herein. In addition, any  activities regarding food an [sic] drink service  shall not include any of the specified sexual  activities described in the Town of Cicero Adult  Use Ordinance Sections 22-301 and 22-302 attached  herein.


8
Attached to this statement were, in turn, four  pictures of examples of appropriate attire for  employees under the Adult Use Ordinance, a copy  of Section 5-9 (the generic entertainment license  provision), and a complete copy of the Adult Use  Ordinance itself. The settlement agreement also  provided that the Bars would voluntarily dismiss  their state court action.


9
The state court incorporated the settlement  agreement into its April 1997 order of dismissal,  expressly approving, ratifying, and adopting the  agreement's terms and conditions and ordering the  parties to comply with them.1  The order also  recounted that the Bars were voluntarily  dismissing their complaint, and that the state  court would retain jurisdiction over the case to  enforce the agreement. The Bars applied for  Entertainment Licenses by completing forms that  stated they would comply with the Adult Use  Ordinance. Cicero issued the Bars the licenses,  but within a year, the Bars were cited for  violations of the Liquor and Adult Use Ordinances  and their licenses were revoked (according to the  administrative complaint, one of the Bars had  also, at times, been operating more like a  bordello than a bar). The Bars responded by  filing this case in federal court seeking  declaratory and injunctive relief as to the Adult  Use Ordinance, alleging that it banned protected  expression in violation of the First Amendment  and gave officials too much licensing discretion  in violation of the Due Process Clause of the  Fourteenth Amendment.


10
Cicero moved to dismiss the complaint under Fed.  R. Civ. P. 12(b)(6) on the ground that the Bars'  claims were barred by res judicata, arguing that  the substance of the state and federal actions  were the same, and that even if they were not,  the actions were similar enough so that the Bars  could have challenged the Adult Use Ordinance in  the state action. The district court denied  Cicero's motion, concluding that the "identity of  the cause of action" requirement for res judicata  was not satisfied because in the state action the  Bars challenged Cicero's repeal of the "F"  licencing provision of its Liquor Control  Ordinance, while in the present case they were  challenging Cicero's Adult Use Ordinance.


11
The Bars then moved for summary judgment. In  opposition, Cicero maintained that the federal  action was barred. It first argued that in the  state court settlement the Bars agreed to comply  with the Adult Use Ordinance, and that under  Illinois law the settlement agreement, together  with the accompanying state court dismissal  order, constituted a final judgment to which  federal courts must give full faith and credit.  Cicero reasserted that even if the Bars did not  challenge the Adult Use Ordinance in their state  suit, they could have done so. The Bars replied  that, for various reasons, whether they violated  a settlement agreement from a prior action was  irrelevant to their ability to maintain the  present action.2  The district court  reconsidered its prior order on Cicero's motion  to dismiss, this time focusing on the settlement  agreement. It held that the parties had "settled  issues that are in dispute in this matter," and  as a result, res judicata barred the Bars'  challenges to the Adult Use Ordinance. The order  stated


12
Specifically, as part of the decree over which  the state judge presided and approved, [the Bars]  agreed to comply with the specific portions of  the Adult Use Ordinance they criticize in this  case. Specifically, [the Bars] agreed, as part of  their application for entertainment licenses,  that any men or women involved in food or drink  service, table and personal dancing, or stage  dancing, would be clad in clothing that would  "cover the specified anatomical areas specified  in the Town of Cicero Adult Use Ordinance . . ."  Attached to the agreement were photographs  demonstrating appropriate clothing. [The Bars]  further agreed that all such individuals would  not partake in any "specified sexual activities"  described in the ordinance. Their capitulation in  the state case is determinative in this matter.  Because they agreed to abide by the Adult Use  Ordinance, the agreement is conclusive and bars  [the Bars] from asserting otherwise.


13
The court denied the Bars' motion for summary  judgment and entered judgment in favor of Cicero.  The Bars appeal.3

II.  Discussion

14
The Bars argue that the district court erred in  dismissing their claims based on the settlement  agreement. They contend that even if they agreed  to comply with the Adult Use Ordinance, the  agreement is either void ab initio for requiring  them to abide by an unconstitutional law, or it  is unenforceable because Cicero has not  established that the Bars knowingly waived their  right to challenge the Adult Use Ordinance in the  future. The Bars also argue that they did not, in  fact, agree to comply with that ordinance or  agree that the ordinance is constitutional  (according to the Bars, they only agreed to fill  out forms stating they would comply with the  ordinance).4

A.  Rooker-Feldman

15
Before we address whether the settlement  agreement bars the Bars' federal lawsuit as res  judicata, we must answer a threshold question  (which neither of the parties has raised); we  must determine whether, under the Rooker-Feldman  doctrine, we have jurisdiction to review the  Bars' claims. Garry v. Geils, 82 F.3d 1362, 1364  (7th Cir. 1996) (Rooker-Feldman can be raised sua  sponte); see also Young v. Murphy, 90 F.3d 1225,  1230 (7th Cir. 1996). If Rooker-Feldman applies,  we lack jurisdiction to consider whether the  district court correctly dismissed the Bars'  claims as res judicata. Garry, 82 F.3d at 1365;  Centres, Inc. v. Town of Brookfield, Wis., 148  F.3d 699, 703 (7th Cir. 1998).


16
The Rooker-Feldman doctrine "essentially  precludes lower federal court jurisdiction over  claims seeking review of state court judgments or  over claims that are 'inextricably intertwined'  with state court determinations." Remer v.  Burlington Area Sch. Dist., 205 F.3d 990, 996  (7th Cir. 2000) (citing Rooker v. Fidelity Trust  Co., 263 U.S. 413, 415-16 (1923); District of  Columbia Court of Appeals v. Feldman, 460 U.S.  462, 482 n.16 (1983)). It "is based upon  recognition of the fact that inferior federal  courts generally do not have the power to  exercise appellate review over state court  decisions." Garry, 82 F.3d at 1365. Therefore,  except for situations in which Congress has  specifically authorized collateral review of  state court judgments, a party who seeks to  overturn a state court judgment must proceed  through the state judicial system and can only  seek federal court review in the United States  Supreme Court pursuant to 28 U.S.C. sec. 1257.  See Garry, 82 F.3d at 1365 & n.4; Young, 90 F.3d  at 1230.


17
To determine whether Rooker-Feldman applies, we  "ask whether the federal plaintiff seeks to set  aside a state court judgment or whether he is, in  fact, presenting an independent claim."  Kamilewicz v. Bank of Boston Corp., 92 F.3d 506,  510 (7th Cir. 1996). "Put another way, if the  injury which the federal plaintiff alleges  resulted from the state court judgment itself,  then Rooker-Feldman controls, and the lower  federal courts lack jurisdiction over the claim.  It does not matter that the state court judgment  might be erroneous or even unconstitutional. Nor  does it matter that the time for appeal to the  United States Supreme Court may have passed." Id.


18
In this case, the Bars first concede that they  agreed to comply with the Adult Use Ordinance but  ask us either to declare the agreed judgment void  ab initio for requiring them to abide by an  unconstitutional law or to declare the agreed  judgment unenforceable (or essentially void)  because Cicero has not shown that the Bars  knowingly waived their right to challenge the  Adult Use Ordinance in the future.5 With this  argument, though, the Bars essentially  acknowledge that it is the agreed judgment that  is most immediately injuring them by preventing  them from challenging the Adult Use Ordinance.  See id. at 511 ("[T]he plaintiffs' injuries are a  result of the state court judgment. Their claim  in federal court is a multi-pronged attack on the  approval of the settlement . . . ."). To remedy  this injury the Bars unabashedly ask us to set  that judgment aside. This is a "most straight-  forward presentment" of Rooker-Feldman. Remer,  205 F.3d at 996. Voiding (effectively reversing)  the state court judgment is something we may not  do. See Garry, 82 F.3d at 1365. If the Bars  thought the agreement was unconstitutional, they  either should not have entered into it, or after  they did, they should have litigated its  constitutionality in the state court system,  pursuing the matter, if need be, to the United  States Supreme Court. Id. at 1368. For whatever  reason the Bars did not raise these issues at the  appropriate time in state court; Rooker-Feldman  denies us jurisdiction to consider them now.6

B.  Waiver

19
Even assuming that we had jurisdiction, the  Bars' claims would fail for other reasons. The  Bars try to get out from under the agreement by  arguing that they did not, in fact, agree to  abide by the Adult Use Ordinance; rather, they  contend that they just agreed to fill out the  application forms for the Entertainment Licenses.  Of course the forms specifically state that they  will comply with the Adult Use Ordinance. As we  discuss later, the Bars' attempt to dissect their  agreement is disingenuous. On this issue, though,  the Bars spared the district court from having to  go through their machinations over exactly what  they did and did not agree to do. For while the  Bars did, in one sentence, mention to the  district court that the agreement did not  preclude them from later challenging the Adult  Use Ordinance, they did not openly deny that they  had, in fact, agreed to comply with that  ordinance (see n.2, supra).7 And they clearly  did not argue, as they now do, that they simply  agreed to fill out forms. Nor did they ever  attempt to make either the void ab initio or  "knowing waiver" arguments. As we have often  said, specific arguments not raised below are  waived on appeal. Libertyville Datsun Sales, Inc.  v. Nissan Motor Corp. in U.S.A., 776 F.2d 735,  737 (7th Cir. 1985) ("It is not enough that the  'general issue' of the Act and the Agreement with  attached Amendment were before the district  court. The arguments that are specifically based  on the Amendment must also be presented to the  court."). Because the Bars had the opportunity  and the obligation to raise these arguments to  the district judge yet failed to do so, they are  now waived. Pond v. Michelin N. Am., Inc., 183  F.3d 592, 597 (7th Cir. 1999).

C.  Res Judicata

20
Although we have determined that Rooker-Feldman  on one hand and waiver on the other doom the  Bars' appeal, the district court dismissed their  challenges to the Adult Use Ordinance on a third  ground, res judicata. The Bars of course argue  that the district court erred in doing so. Even  if properly preserved, however, this argument  would not succeed.


21
"Because an Illinois state court rendered the .  . . order at issue, we must apply Illinois law to  determine whether res judicata bars [the Bars']  claims." Long v. Shorebank Dev. Corp., 182 F.3d  548, 560 (7th Cir. 1999); Whitaker v. Ameritech  Corp., 129 F.3d 952, 955 (7th Cir. 1997). For  under 28 U.S.C. sec. 1738, we must give a state  court judgment "full faith and credit," meaning  that we must give the settlement agreement the  res judicata effect an Illinois court would give  it. Torres v. Rebarchak, 814 F.2d 1219, 1222 (7th  Cir. 1987) (applying Illinois law). If an  Illinois court would prevent the Bars from  challenging the Adult Use Ordinance due to the  settlement agreement, so must we. Id.


22
Res judicata bars a later suit between parties  involving the same cause of action and includes  "what was actually decided in the first action,  as well as those matters that could have been  decided in that suit." River Park, Inc. v. City  of Highland Park, 703 N.E.2d 883, 889 (Ill.  1998). "For the doctrine of res judicata to  apply, the following three requirements must be  satisfied:


23
(1) there was a final judgment on the  merits rendered by a court of competent  jurisdiction, (2) there is an identity of  cause[s] of action, and (3) there is an identity  of parties or their privies." Id. The third  requirement is not at issue here.


24
With respect to the first requirement, under  Illinois law a settlement agreement that a state  court adopts and incorporates, like the agreement  here, is the equivalent of a consent decree. Ad-  Ex, Inc. v. City of Chicago, 565 N.E.2d 669, 678  (Ill. App. Ct. 1990) (supplemental opinion on  denial of rehearing); cf. Wehde v. Regional  Transp. Authority, 604 N.E.2d 446, 462 (Ill. App.  Ct. 1992). As such, it "operates to the same  extent for res judicata purposes as a judgment  entered after contest and is conclusive with  respect to the matters which were settled by the  judgment or decree." City of Mattoon v. Mentzer,  668 N.E.2d 601, 606 (Ill. App. Ct. 1996). This  conclusive effect pertains to any issue which  might have been raised in the proceeding. Arnett  v. Environmental Science & Eng'g, Inc., 657  N.E.2d 668, 673 (Ill. App. Ct. 1995). Because the  Bars voluntarily dismissed their state court  claims pursuant to the settlement agreement, the  state court dismissal order (adopting that  agreement) is a final judgment that is entitled  to res judicata effect. Jackson v. Schencker &  Schencker, 494 N.E.2d 669, 670 (Ill. App. Ct.  1986); see also Torres, 814 F.2d at 1223 ("res  judicata applies even if the dismissal was the  result of a settlement or compromise between the  parties.").


25
The Bars argue that the second requirement of  res judicata is not met because their state  action was different; it concerned Cicero's  repeal of the Class "F" liquor license provision  of its code. This is true but irrelevant. The  Bars broadened that action--at least for res  judicata purposes--by agreeing to a settlement of  that case which included their obligation to  comply with the Adult Use Ordinance. As noted,  the Bars maintain that they agreed only to  complete forms that recited adherence to the  Ordinance, but their parsing of the agreement is  disingenuous.


26
Although the Bars and Cicero perhaps did not  draft the agreement as artfully as they could  have, there is no mystery here.8  The agreement  included a complete copy of the Adult Use  Ordinance, photographs showing employees how to  dress to comply with it, and, moreover, a license  application that repeatedly referred to that  ordinance and set forth its requirements in great  detail. The agreement incorporated this  application by reference and stated that the Bars  would complete it (which they did) in exchange  for receiving an Entertainment Licence (which  they got). Agreeing to complete forms that state  you will abide by an ordinance has the same  effect as agreeing to abide by that ordinance.  The Bars cannot elevate form (or in this case,  forms) over substance. Their agreement to comply  with the Adult Use Ordinance bars as res judicata  a later challenge to it, and the district court  therefore correctly entered judgment for Cicero.  See Menzer, 668 N.E.2d at 606.


27
But even if the Bars did not specifically agree  to comply with the Adult Use Ordinance, did not  agree it was constitutional, or did not agree not  to challenge it in the future, res judicata would  still bar their challenge to it, for the doctrine  precludes not only claims that were brought (or  settled) in a prior action, but those that could  have been brought as well. River Park, 703 N.E.2d  at 889. Illinois recently broadened its approach  to determining what claims could have been  brought in a prior action for purposes of res  judicata's "identity of the causes of action"  component. In River Park, which neither of the  parties has discussed, the Illinois Supreme Court  rejected the continued use of the "same evidence"  test in favor of the more expansive  "transactional test." See id. at 892-893. The  transactional test "is more pragmatic" than the  same evidence test. Id. at 892. "Under this  approach, a claim is viewed in 'factual terms'  and considered 'coterminous with the transaction,  regardless of the number of substantive theories,  or variant forms of relief flowing from those  theories, that may be available to the plaintiff;  . . . and regardless of the variations in the  evidence needed to support the theories or rights.'"  Id. (quoting Restatement (Second) of Judgments  sec. 24 cmt. a (1982)).


28
The Illinois Supreme Court looked to the  Restatement (Second) of Judgments to help  explicate this test. See id. at 893. Under the  Restatement, a valid and final judgment  extinguishes "all rights of the plaintiff to  remedies against the defendant with respect to  all or any part of the transaction, or series of  connected transactions, out of which the action  arose." Id. (quoting Restatement (Second) of  Judgments sec. 24(1) (1982)). "What factual  grouping constitutes a 'transaction,' and what  groupings constitute a 'series,' are to be  determined pragmatically, giving weight to such  considerations as whether the facts are related  in time, space, origin, or motivation, whether  they form a convenient trial unit, and whether  their treatment conforms to the parties'  expectations or business understanding or usage."  Id. (quoting Restatement (Second) of Judgments  sec. 24(2) (1982)).9


29
In this case, it is true that the Bars' duty to  abide by the Adult Use Ordinance was not part of  the particular "transaction" that prompted them  to file their state action; the Bars evidently  filed that case because Cicero had repealed the  late night (Class F) liquor license provision and  because Cicero was requiring the Bars to obtain  an Entertainment License under Section 5-9. But  when they filed the state action, the Bars  clearly knew that the Adult Use Ordinance also  regulated the activities in which they wanted to  engage; indeed, they specifically discussed it in  paragraph 25 of their state court complaint.  Moreover, the Bars were parties to a settlement  agreement which--if it did not precisely include  their obligation to comply with the Adult Use  Ordinance--at the very least thoroughly informed  the Bars of exactly what their obligations were  under it (including by providing photographs of  suitable attire and a complete copy of the  ordinance itself). It is also important to note  that the Bars are arguing that the Adult Use  Ordinance is facially unconstitutional. See  Initial Appellate Brief at 13. They do not point  to facts subsequent to the agreement (in other  words, there is no subsequent "transaction")  which are crucial to the Bars' ability to  challenge that ordinance. The Bars do not contend  that Cicero applied the Adult Use Ordinance to  them after they entered into the agreement in a  way that was necessary to their ability to  challenge it, nor do they contend that without  such an application they would not have been able  to challenge the Adult Use Ordinance earlier,  either when they filed their state complaint (and  expressly referred to that ordinance) or when  they settled that case (wherein they extensively  discussed that ordinance).


30
Thus, the Bars' state court complaint and their  settlement of the case were really part of a  "series of connected transactions," River Park,  703 N.E.2d at 893, pertaining to their various  obligations under Cicero's municipal code in  offering erotic entertainment. Given the  transactional test's emphasis on pragmatism in  determining whether a claim could have (and thus  should have) been decided in a prior action, see  id. at 892-893, it is certainly fair to say that  any problems the Bars had with the Adult Use  Ordinance could have been adjudicated in the  state action. Litigating its facial  constitutionality along with the  constitutionality of Cicero's repeal of the Class  F liquor license provision would have formed a  convenient trial unit. See id. at 893. The core  facts that would be relevant to both claims--the  Bars' past practice of offering nude or semi-nude  erotic female dancing and their desire to  continue to do so--"are related in time, space,  origin, or motivation." See id. The relief the  Bars requested in both lawsuits was also  essentially the same (a declaration that they had  a First Amendment right to offer the erotic  entertainment that they had been providing).  Because the constitutionality of the Adult Use  Ordinance is a claim that could have easily been  brought when the Bars filed their state suit, or  could have just as easily been considered when  they settled that suit, the Bars would be  precluded by res judicata from now challenging  it.

III.  Conclusion

31
Although the Bars attempt to argue that the  settlement agreement did not include their  agreement to comply with the Adult Use Ordinance,  they have waived that argument. But even if they  preserved it, as the district court found, their  challenge to the Adult Use Ordinance would be  barred by res judicata. All that being said,  however, under the Rooker-Feldman doctrine this  court lacks jurisdiction, and we therefore  dismiss the appeal.



Notes:


1
 The order stated "That the Settlement Agreement,  attached hereto, incorporated herein and made a  part hereof marked Exhibit 'A,' is hereby  approved and ratified by this Court, the terms  and provisions of which being ordered hereby".


2
 The Bars asserted that the settlement agreement  did not preclude their challenges to the Adult  Use Ordinance because
1) as the district court  had held, the subject matter from the prior  action was different from the subject matter of  the present action; 2) there was nothing in the  settlement agreement that precluded the Bars from  instituting future litigation; 3) it was beyond  the power of the district court to force the Bars  to comply with that agreement (if Cicero wanted  to force compliance, it would have to return to  state court); and 4) if the district court held  that the Adult Use Ordinance was  unconstitutional, "that portion of the Agreement  which relies upon the provisions of the 'Town of  Cicero Adult Use Ordinance,' by its very terms,  would become a nullity."


3
 Cicero argues that we do not have jurisdiction  over this appeal because it is an uncertified  interlocutory appeal from the denial of a motion  for summary judgment. Cicero is mistaken. The  district court's ruling reconsidered its denial  of Cicero's motion to dismiss, and its entry of  judgment in Cicero's favor disposes of all the  claims of all the parties in this action. This  case is thus properly before us. See 28 U.S.C.  sec. 1291; H.K. Mallak, Inc. v. Fairfield FMC  Corp., 209 F.3d 960, 962 (7th Cir. 2000); United  States v. Davenport, 106 F.3d 1333, 1334-35 (7th  Cir. 1997).


4
 Cicero attached to its motion to dismiss the  state court order of dismissal and accompanying  settlement agreement. The district court relied  upon these exhibits in reconsidering Cicero's  motion. We nevertheless view the district court  as dismissing the Bars' claims, rather than  entering summary judgment against them, see Fed.  R. Civ. P. 12(b), because the district court  could take judicial notice of the state court  order. See Henson v. CSC Credit Serv., 29 F.3d  280, 284 (7th Cir. 1994); Mandarino v. Pollard,  718 F.2d 845, 849 (7th Cir. 1983). In any event,  the standard of review would be the same. Compare  Roboserve, Inc. v. Kato Kagaku Co., Ltd., 121  F.3d 1027, 1034 (7th Cir. 1997) (summary judgment  on grounds of res judicata is reviewed de novo)  with Brzostowski v. Laidlow Waste Syst., Inc., 49  F.3d 337, 338 (7th Cir. 1995) (dismissal of case  on grounds of res judicata is reviewed de novo).


5
 The state court approved settlement agreement is  a judgment or decision for purposes of the  Rooker-Feldman doctrine. See id. at 508-512  (Rooker-Feldman doctrine applied to court-  approved settlement).


6
 A state court judgment that is void ab initio due  to the state court's lack of jurisdiction has  been held to be an exception to the Rooker-  Feldman doctrine. See In re James, 940 F.2d 46,  52 (3d Cir. 1991) (stating that federal court may  review state court judgment when state court  lacked personal or subject matter jurisdiction);  In re Ferren, 203 F.3d 559, 560 (8th Cir. 2000)  (declining to create void ab initio exception to  Rooker-Feldman doctrine when state court  allegedly interfered with bankruptcy court  jurisdiction but noting split among bankruptcy  appellate panels). The Bars do not, however,  contend that the state court lacked jurisdiction  over them or over the subject matter of their  action; rather, they contend that the state court  erred in adopting and approving an agreement that  is allegedly unconstitutional. Such a situation,  even if true, is plainly one where Rooker-Feldman  bars our review. See Remer, 205 F.3d at 996 ("The  Rooker-Feldman doctrine precludes federal  jurisdiction . . . no matter how erroneous or  unconstitutional the state court judgment may be  . . . ."); Kamilewicz, 92 F.3d at 510 (same).


7
 Indeed, the Bars more than once implicitly argued  the opposite to the district judge. See Summary  Judgment Reply at 2 (arguing that whether they  violated a settlement agreement from another case  is irrelevant to their ability now to challenge  the Adult Use Ordinance); id. at 7 (arguing that  it is beyond the power of the district court to  force the Bars to comply with the agreement and  that if Cicero wanted to force compliance, it  would have to return to state court). The most  glaring of these arguments was the Bars'  contention that if the district court declared  the Adult Use Ordinance to be unconstitutional,  "that portion of the Agreement which relies upon  the provisions of the 'Town of Cicero Adult Use  Ordinance,' by its very terms, would become a  nullity." Id. at 7-8 (emphasis added). This is  much different from arguing, as the Bars now do,  that they never agreed to abide by that ordinance  in the first place. See Gibson v. West, 201 F.3d  990, 992 (7th Cir. 2000) (previously arguing  opposite premise belied the notion that plaintiff  preserved the argument).


8
 This parsing also seems to contradict what the  Bars told us at oral argument, where they  appeared to acknowledge that they did agree to  abide by the Adult Use Ordinance ("The only  difficulty here is the defendant's claim that our  agreement, the plaintiffs' agreement, in state  court to comply with Cicero's laws, which  included the Adult Use Law, although not enforced  against plaintiffs, was somehow res judicata, in  that our case in federal court deals with the  Adult Use Law and in state court the Adult Use  Law, I would say, was tangentially brought up.");  ("If they did agree to comply with the Cicero  laws, which I don't deny that they did, they were  not aware or it was not at issue, whether or not  the Adult Use Law was constitutional or not;  we're only talking about the liquor law and the  entertainment law which they essentially agreed  to."); ("They agreed clearly to comply with these  laws, but I think that implied in their agreement  is that the laws be constitutional.").


9
 The Illinois Supreme Court noted that the  "Restatement further provides that a claim is  extinguished under these principles, 'even though  the plaintiff is prepared in the second action  (1) To present evidence or grounds or theories of  the case not presented in the first action, or  (2) To seek remedies or forms of relief not  demanded in the first action.'" Id. (quoting  Restatement (Second) of Judgments sec. 25  (1982)).